Swing, ]. (Memorandum of, decision.)
The verdict of the jury, which is to become the foundation of the. judgment, must be the verdict of all the jury; and as the verdict in thisl case, notwithstanding the direction of the court was not the verdict of all the jury, it was not a valid verdict.
Furthermore, the reviewing court holds that there was evidence respecting the alleged negligence ot the defendant, in not informing the plaintiff of the broken needle having been left in the incision, which should have gone to the jury.
Judgment reversed and cause remanded.